Citation Nr: 1620638	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-47 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent prior to December 15, 2015, and a rating in excess of 30 percent beginning February 1, 2016, for a left knee disability, status post total knee arthroplasty (TKA).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1977 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the VA RO in Detroit, Michigan.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that during the pendency of the appeal, the Veteran was granted entitlement to a temporary total rating for convalescence purposes for his left knee disability for the period from December 15, 2015 to January 31, 2016.  The Board has limited its consideration accordingly.

This case was previously before the Board in July 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to an increased rating for a left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's right knee functional impairment is manifested by flexion limited to, at worst, 130 degrees and painful motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257-5263 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in January 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015), pertaining to degenerative arthritis.  That diagnostic code instructs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

There are several diagnostic codes which pertain to disabilities of the knees.  A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  A separate rating can also be assigned for compensable recurrent subluxation or lateral instability pursuant to Diagnostic Code 5257.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A noncompensable (0 percent) rating is warranted for knee flexion limited to 60 degrees.  A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

A noncompensable (0 percent) rating is warranted for knee extension limited to 5 degrees.  A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Those conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he should be in receipt of a higher rating for his right knee disability as it is more severe than that which is reflected by the current rating assigned.

At an April 2009 VA examination, the Veteran reported that he experienced right knee instability, pain, stiffness, weakness and tenderness.  He denied giving way, incoordination, dislocation, subluxation, locking, and effusion.  The Veteran reported that he was able to stand for more than one hour, but less than three; and, that he was able to walk for more than 1/4 of a mile, but less than one mile.  The Veteran reported that he frequently used a knee brace as a result of his disability.  

Upon physical examination, the Veteran's gait was antalgic, but there was no evidence of abnormal weight bearing.  There was no crepitation, masses behind the knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, or bumps consistent with Osgood-Schlatter's disease.  There was grinding of the right knee.  The Veteran had right knee flexion to 130 degrees and right knee extension to 0 degrees.  There was no objective evidence of pain following repetition and there was no additional limitation in function following repetition.  X-rays revealed right knee degenerative changes.  The examiner diagnosed degenerative disease of the right knee and noted that the disability did not cause any significant effects on the Veteran's usual occupation.  The examiner noted that the Veteran's right knee disability would not impact his ability to perform chores, travel, feed himself, bathe, dress, toilet, or drive.  However, the examiner did not that the Veteran's right knee disability would have a mild impact on his ability to shop and participate in recreation, a moderate impact on his ability to exercise, and would prevent him from participating in sports.  

At a September 2014 VA examination, the Veteran reported that his right knee disability had increased in severity and that he had been getting steroid injections to help with pain.  The Veteran denied knee pain at rest, but noted that he experienced pain when walking, lying in bed, and climbing steps.  He reported that his knee pain would get worse upon activity.  He reported that he experienced a painful flare-up almost every day and that the pain would increase to 8 out of 10 in intensity.  The Veteran reported that he treated his flare-ups with rest and pain medication and that it generally only took a few hours before his knee pain was back to a normal level.

Upon physical examination, the Veteran had right knee flexion to 140 degrees and right knee extension to 0 degrees.  There was no additional limitation of motion following repetition.  The Veteran's right knee functional impairment was noted to consist of painful motion.  There were no additional limitations due to lack of endurance, fatigability, weakness, or incoordination noted upon repetition.  There was no tenderness to palpation of the right knee.  Muscle strength testing was normal.  There was no anterior, posterior, or medial-lateral instability in the right knee.  There was no evidence or history of right patellar subluxation or dislocation.  There was no evidence of right medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There was no evidence of a right meniscus injury.  The Veteran reported that he regularly used a knee brace and that he occasionally used a cane for assistance with ambulation.  The examiner diagnosed right knee arthritis and noted that it impacted the Veteran's ability to work as the Veteran worked as a mail carrier for the United States Postal Service (USPS) and his knee pain made it difficult for him to perform any activities involving walking or climbing.       

A review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities, to include his right knee disability.  There is no indication from the treatment notes of record showing that the Veteran has symptoms worse than those reported at his VA examinations, to include additional limitation of motion or loss of function.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his right knee disability.  There is no evidence that the Veteran has limitation of right knee flexion worse than 45 degrees or that he has limitation of right knee extension worse than 10 degrees.  In fact, the Veteran has been noted to have full right knee extension and limitation of right knee flexion to, at worse, 130 degrees.  While the Veteran has reported flare-ups of his right knee pain, there is no indication from the record that he has reported additional limitation of motion during a painful flare-up.  Further, the Veteran's additional functional impairment resulting from pain was accounted for by the VA examiner when determining the Veteran's range of motion and was further considered by the Board.  Additionally, the examiner has noted that the Veteran does not experience any additional limitation of right knee function due to weakness, fatigability, lack of endurance, or incoordination.  38 C.F.R. § 4.40, 4.45 (2015).  Therefore, the preponderance of the evidence is against a finding that the Veteran has more limitation of right knee motion than that found at his VA examination.  With consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).    

Consideration has been given to assigning a separate compensable rating for the right knee based on instability.  However, while the Veteran reported symptoms of right knee instability at his April 2009 VA examination, the Veteran did not provide any details regarding the severity or frequency of the reported instability.  Further, there were no physical findings at his April 2009 VA examination showing recurrent subluxation or instability such that a separate rating could be assigned.  In fact, at his October 2014 VA examination, it was specifically noted that right knee instability testing was negative.  Therefore, a separate rating for right knee instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The knee pathology is contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the right knee disability is in excess of that contemplated by the assigned rating.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for a higher rating even when his right knee disability is considered in conjunction with his other service-connected disabilities.  Thus, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

In the July 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his left knee disability.  A review of the record shows that the Veteran was afforded the directed VA examination in October 2014.  However, since that examination, private treatment notes have been received by VA showing that the Veteran underwent a left TKA in December 2015.  Based on that evidence, the Veteran was granted entitlement to a temporary total disability rating for convalescence purposes for a period of approximately three months.  The Veteran was not afforded another examination of his left knee to determine the post-surgical impairment prior to the claim being returned to the Board.  

The Board notes that the Veteran's temporary total disability rating following his left TKA was not granted properly.  As per the rating schedule, following a total knee replacement, a Veteran is entitled to a 100 percent rating for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  That means the Veteran should still be in receipt of a 100 percent rating for his left knee.  Further, the Veteran is likely still undergoing rehabilitation following his left TKA and as such, an accurate finding as to the Veteran's post-surgical impairment cannot be made.  

Therefore, the Board finds that the Veteran's claim of entitlement to an increased rating for his left knee disability should be returned to the AOJ so that he can properly be assigned his left TKA post-surgical 100 percent rating.  Further, following the cessation of the post-surgical rehabilitation, the Veteran should be afforded a VA examination of his left knee to determine the current level of severity of all impairment resulting from that disability.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the Veteran's left knee rating.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record, to specifically include left knee post-surgical rehabilitation records.  

2.  Readjudicate the Veteran's claim of entitlement to an increased rating for his left knee disability, to specifically include assigning an appropriate 100 percent rating following TKA pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.

3.  Then, following the cessation of post-surgical rehabilitation, schedule the Veteran for a VA examination to determine the current level severity of all impairment resulting from his service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include range of motion measurements and a statement as to whether there is any additional functional loss due to painful motion, weakened motion, fatigability, lack of endurance, or incoordination.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


